DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/4/2021 has been entered.
Election/Restrictions and Status of the Claims
Claims 1-24 have been canceled.  Claims 25-36 were newly filed with the submission dated 10/4/2021 in the file wrapper.  
Newly submitted claims 26, 28, 29, 31, and 34-36 are directed to an invention that is independent or distinct from the invention originally elected and examined for the following reasons: in the election response filed 1/24/2018, Applicant elected inhalation and vapor delivery systems, and 5 mg to 100 mg dosage amounts as species embodiments, and this requirement for election of a single invention as originally presented in the CTRS dated 11/29/2017 in the file wrapper was made final in the non-final Office action mailed 2/20/2018.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  See MPEP 818.02(a); 37 CFR 1.142(b); MPEP 821.03.  Accordingly, with regard to the previous requirement for a delivery system election, claims 26 (a powder formulation), claim 28 (a gel formulation), and claim 29 (a liquid formulation) are withdrawn; it is noted that since a vapor as previously elected reads on a fluid formulation as recited in claim 27, claim 27 is examined at this time, however a liquid fluid instead of a vapor fluid would not be considered to read on the election, for instance.  Similarly, claim 31 which 
Accordingly, claims 25, 27, 30, 32, and 33 are under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112 – 
ew Matter and Lack of Enablement/Essential Subject Matter Not in Specification As Filed
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 27, 30, 32, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25 is drawn to a method comprising steps of providing a breakable receptacle which comprises a formulation including at least one thousand milligrams of tetrahydrocannabinol.  At least this feature in claim 25 constitutes new matter; therefore claim 25 and all claims depending therefrom are rejected.  There is no mention anywhere in the specification as filed of a 1000 mg tetrahydrocannabinol amount in a breakable receptacle.  The nearest mention in the specification as filed appears to be a 1000 mg dosage of an intravenous dosage per kg of body weight as a lowest death-causing amount for laboratory animals.  Moreover, there is no mention in the specification as filed of any combination of receptacle THC amount with inhalation dosage amount with corresponding or resulting blood level concentration as particularly claimed; this combination of features constitutes new matter also.
Claim 25 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without more information as to a correlation or stepwise association between receptacle dosage, inhalation dosage, and blood level dosage amounts, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claim 25 and claims depending therefrom encompass not only the recited amount of tetrahydrocannabinol in a breakable receptacle but also this dosage feature coupled with an inhalation dose limitation of at least 25 mg of tetrahydrocannabinol as well as a limitation wherein the rupture results in a tetrahydrocannabinol blood level in the recipient of greater than one hundred nanograms of tetrahydrocannabinol per one milliliter of whole blood (100 ng/ml) as a lower limit of dosage or administration effects.  It is not apparent how to make and use a method as claimed wherein a receptacle amount of 1000 mg of tetrahydrocannabinol is include in a vapor formulation as instantly elected and dosed via inhalation in an amount of at least 25 mg necessarily, in order to, regardless of subject characteristic, achieve a concentration of THC per whole blood (ng/ml as claimed).
Conclusion
It is noted that copending and issued applications are being monitored for the emergence of double patenting issues.  At this time, the copending and issued applications do not appear to claim the combination of receptacle THC amount, inhalation dosage amount, and concentration in whole blood resulting dosage amount as newly claimed.  Should the issues above in regard to the new matter and enablement rejections be resolved, it is noted that the copending and issued claims will co9ntinue to be monitored for double patenting issues as well.  Specifically, U.S. Patent No. 9585867 and Application Nos. 15243439, 15412211, 17191850, and 17494469 in particular are being monitored.
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617